Citation Nr: 1518971	
Decision Date: 05/04/15    Archive Date: 05/13/15

DOCKET NO.  12-03 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an effective date prior to December 5, 2007, for the grant of service connection and award of compensation for coronary artery disease.  

2.  Entitlement to an initial evaluation in excess of 10 percent for coronary artery disease prior to March 9, 2010, to include to an effective date prior to that date for the grant of a 60 percent rating for coronary artery disease.  

3.  Entitlement to a total disability rating based on individual unemployability  (TDIU rating) due to service-connected coronary artery disease for the period from January 24, 2008, to March 9, 2010, for the purpose of determining whether the Veteran is entitled to SMC under 38 U.S.C.A. § 1114(s) for that period.


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to September 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of November 2010, which granted service connection for "coronary artery disease (claimed with symptoms of dizziness, shortness of breath, and irregular heartbeats) associated with herbicide exposure," effective December 5, 2007, and assigned a 10 percent rating effective that date, and a 60 percent rating effective March 9, 2010.  The Veteran initially appealed the effective date of the grant of service connection, as well as the effective date of the award of a 60 percent rating; he did not appeal the assigned rating of 60 percent.  However, because appeal involves the initial rating for the service-connected coronary artery disease, and the period for consideration extends from the effective date of the grant of service connection (now, September 14, 2007), the issue is more appropriately characterized as a claim for an initial rating in excess of 10 percent prior to March 9, 2010.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's February 2012 substantive appeal is somewhat ambiguous regarding whether the Veteran wished to pursue the appeal as to the issue of an earlier effective date for the grant of service connection for coronary artery disease, particularly when considered in light of the phraseology of the issues in the statement of the case, and a subsequent statement received in February 2012, which includes arguments concerning that issue.  Withdrawal of a claim is only effective if the withdrawal is explicit, unambiguous and done with a full understanding of the consequences of such action on the part of the claimant.  See DeLisio v. Shinseki 25 Vet. App. 45, 57-58 (2011); Kalman v. Principi, 18 Vet. App. 522, 524-25 (2004). Moreover, any ambiguity is resolved in the Veteran's favor.  See Evans v. Shinseki, 25 Vet App 7 (2011) (VA must seek clarification when a submission is ambiguous as to the appellant's intent).  Therefore, the issue is properly before the Board at this time.


As discussed in the REMAND section below, the issue of entitlement to a TDIU rating due to service-connected coronary artery disease for the period from January 24, 2008, to March 9, 2010, is inferred as part of the claim for a higher rating on appeal, for the purpose of determining whether the Veteran is entitled to SMC under 38 U.S.C.A. § 1114(s) for that period.  See Buie v. Shinseki, 24 Vet. App. 242 (2011); Rice v. Shinseki, 22 Vet. App. 447 (2009); Bradley v. Peake, 22 Vet. App. 280 (2008).  

In correspondence dated in October 2014, the Veteran revoked his power of attorney in favor of The American Legion, and stated he wished to represent himself.  Thus, he is unrepresented in his appeal. 

The issue(s) of entitlement to a TDIU rating due to service-connected coronary artery disease for the period from January 24, 2008, to March 9, 2010, for the purpose of determining whether the Veteran is entitled to SMC under 38 U.S.C.A. § 1114(s) for that period, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO construed a September 14, 2007, VA outpatient treatment record as an informal claim for service connection for coronary artery disease; such record is deemed constructively of record as of that date.

2.  No formal or informal claim for service connection for coronary artery disease was received prior to September 14, 2007.  

3.  Prior to March 9, 2010, coronary artery disease was manifested by the need for medication, without cardiac hypertrophy or dilatation, or dyspnea, fatigue, angina, dizziness or syncope resting from a workload of less than 7 METs.



CONCLUSIONS OF LAW

1.  The criteria for an earlier effective date of September 14, 2007, but no earlier, for the grant of service connection and award of compensation for coronary artery disease have been met.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400, 3.816 (2014).   

2.  The criteria for an evaluation in excess of 10 percent for coronary artery disease prior to March 9, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.100, 4.104, Diagnostic Code 7005 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The United States Court of Appeals for the Federal Circuit (Federal Circuit Court) has held that 38 U.S.C. § 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate a claim upon receipt of a notice of disagreement with the effective date assigned by a RO for a compensation award.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In this regard, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  There has been no allegation of such error in this case. 

Regarding the duty to assist, there is no indication of the existence of additional potentially relevant evidence.  Service treatment records, VA treatment records, Social Security Administration (SSA) records, and all identified private records have been obtained.  He was afforded examinations during the course of the appeal period, which, when considered with the evidence as a whole, provide a sufficient basis to rate the disability.  No additional notification or development is required and that therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Effective Date of Service Connection

Unless specifically provided otherwise, the effective date of an award of compensation shall be the date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2) (emphasis added).  

With respect to the effective date for service connection for diseases presumed to be caused by herbicide or Agent Orange exposure, VA has issued special regulations to implement orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs. See Nehmer v. U.S. Veterans Admin., 32 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. U.S. Veteran Admin., 32 F. Supp. 2d 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer, et. al. v. Veterans Admin. of the Gov't of the U.S., 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

In pertinent part, a Nehmer class member is defined as a Vietnam Veteran who has a covered herbicide disease.  38 C.F.R. § 3.816(b)(1)(i) (2014).  Ischemic heart disease is included on the list of disabilities that are entitled to presumptive service connection based on herbicide exposure, effective as of August 31, 2010.  The term 'ischemic heart disease' includes, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable, and Prinzmetal's angina.  38 C.F.R. § 3.309(e). 

This regulation applies to claims of disability compensation for the covered herbicide disease that were either pending before VA on May 3, 1989, or were received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease.  38 C.F.R. § 3.816(c) (2014).  In these situations, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  38 C.F.R. § 3.816(c)(1), (c)(2). 

A claim will be considered a claim for compensation for a particular covered herbicide disease if: (i) The claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or (ii) VA issued a decision on the claim, between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered herbicide disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  38 C.F.R. § 3.816(c)(2)(i), (ii).  Again, VA promulgated a regulation regarding presumptive service connection for ischemic heart disease effective August 31, 2010.

In January 2010, the Veteran's then representative, The American Legion, filed a claim for service connection for coronary artery disease on the Veteran's behalf.  The RO, in assigning the effective date of December 5, 2007, construed a September 14, 2007, VA treatment record, showing a diagnosis of coronary artery disease, as a claim for service connection.  In this regard, VA treatment records may constitute an informal claim, but this requires that service connection have been previously established, or denied on the basis that the condition is noncompensable.  MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006); 38 C.F.R. § 3.157(b) and (b)(1) (2013).  Such was not the case here.  

Nevertheless, the RO construed the September 2007 treatment record as an informal claim.  However, the RO assigned the effective date of December 5, 2007, based on the date the report of that treatment record was received at the RO and incorporated into the claims file.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Accordingly, because the RO construed the Veteran's September 2007 record as an informal claim, the effective date must be based on that record, regardless of when the record was actually associated with the claims file.  Therefore, the proper effective date in this circumstance is September 14, 2007, the date of the VA record considered to be an informal claim.  

The Veteran also contends that the effective date should be in 2005, when heart disease was diagnosed and a stent inserted.  However, it must be emphasized that authorization to receive a VA monetary benefit requires the existence of both entitlement to the underlying benefit, and a claim for the benefit.  See, e.g., Rodriguez v. West, 189 F.3d 1351, 1355 (Fed.Cir. 1999).  Specifically, a claim must be filed in order for any type of benefit to accrue or be paid.  38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151 (2014); see Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  In particular, there is no provision in the law for awarding an earlier effective date based simply on the presence of the disability.  See Brannon v. West, 12 Vet. App. 32, 35 (1998) (the mere presence of medical evidence of a condition does not establish an intent on the part of the veteran to seek service connection for the disability).  An intent to apply for benefits is an essential element of any claim, whether formal or informal.  Criswell v. Nicholson, 20 Vet. App. 501 (2006).  The record is devoid of any type of correspondence from the Veteran expressing a desire to seek service connection for heart disease prior to September 2007.  Therefore, an effective date based on the 2005 diagnosis may not be granted, because there was no statement, information, or evidence that may be construed as a claim for service connection for heart disease received prior to September 14, 2007.  

III.  Higher Rating Prior To March 9, 2010

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  Although the disability must be considered in the context of the whole recorded history, including service medical records, the present level of disability is of primary concern in determining the current rating to be assigned.  See 38 C.F.R. § 4.2 (2007); Francisco v. Brown, 7 Vet. App. 55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The appeal involves the initial rating for the service-connected coronary artery disease, and the period for consideration in this case extends from the effective date of the grant of service connection (now, September 14, 2007) to the effective date of the grant of the 60 percent evaluation (March 9, 2010).  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Veteran expressly stated that he is not appealing the grant of the 60 percent rating, but only the effective date of the rating.  If the disability has undergone varying and distinct levels of severity throughout this time period, staged ratings may be assigned.  Id.  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2014).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014.

Under Diagnostic Code 7005, documented coronary artery disease manifested by a workload greater than 7 METs, but not greater than 10 METs, resulting in dyspnea, fatigue, angina, dizziness, or syncope; or, if continuous medication is required, warrants a 10 percent rating.  A 30 percent rating is warranted when a heart workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or when there is evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating is assigned when there is more than one episode of acute congestive heart failure in the past year; when a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or when there is left ventricular dysfunction with an ejection fraction of 30 percent to 50 percent.  Lastly, a 100 percent rating is assigned for chronic congestive heart failure, or workload of 3 METs or less results in dyspnea, fatigue, angina dizziness, or syncope, or; left ventricular dysfunction with an ejection fracture of less than 30 percent.  38 C.F.R. § 4.104, DC 7005.

The Veteran contends that the symptoms manifested at the time of the grant of a 60 percent rating were present throughout the appeal period.  He states that his heart condition did not get worse in March 2010, but was always at that level.  In a March 2010 statement, the Veteran reported that he had begun having symptoms of high blood pressure, dizziness when bending over, and shortness of breath in the early 1980's.  He said he started having dizziness when bending over and irregular heartbeats in the early 1990's.  He said that he was given a cardiac catheterization in September 2005, which showed two artery blockages, and that a stent was installed in one of them.  The other blockage was only 50 percent so did not receive a stent.  

He said that in 2007 he started going to a VA facility, and an Agent Orange examination on September 19, 2007, confirmed he was diagnosed with coronary artery disease.  He said he continued to have symptoms of high blood pressure, dizziness, and irregular heartbeats, and was treated with medication.  He said that a nuclear stress test in March 2010 had disclosed "more heart blood flow issues," and immediate cardiology follow-up had been scheduled.  

In reviewing the record, the Board observes that the basis for the 60 percent rating was the estimate of 3-4 METs noted by the VA examiner in March 2010.  On a VA examination in March 2010, the Veteran reported that he began having chest pains a few months earlier for first time since his stent placement in September 2005.  He did not take nitroglycerin.  He had occasional shortness of breath as well as occasional lower extremity edema.  He had had a nuclear stress test done the previous week.  He exercised by walking 1 mile daily.  The examiner stated that the nuclear stress test showed an ejection fraction of 59 percent.  An electrocardiogram showed sinus bradycardia.  An exercise tolerance test was not ordered because of the recent nuclear stress test.  Based on the activity "discussed above," the METs were estimated to be between 3 and 4 as he reported he would be unable to rake leaves, do light carpentry work, or ride a bicycle.  A chest X-ray revealed no evidence of cardiopulmonary disease.  

There is no evidence of METs between 3 and 4 before the date of this examination.  Actual METs testing was not performed at that time.  Even if the requirement for a 10% (based on the need for continuous medication) or 30% (based on the presence of cardiac hypertrophy or dilatation) evaluation is met, METs testing is required in all cases except (1) when there is a medical contraindication; (2) when the left ventricular ejection fraction has been measured and is 50% or less; (3) when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year; (4) when a 100% evaluation can be assigned on another basis.  38 C.F.R. § 4.400.  

Here, the examiner, in March 2010, stated that METs testing was not done because of a recent nuclear stress test.  The March 2010 nuclear stress test (a myocardial perfusion scan) did not include METs testing.  The scan revealed evidence of transient cavitary dilatation of the left ventricle which may represent balanced triple vessel disease.  There were no reversible perfusion defects.  The left ventricular wall motion was normal.  The left ventricular ejection fraction was calculated to be 59 percent.  The test was noted to be abnormal and he was referred for additional evaluation in a VA cardiology clinic in April 2010.  

However, even assuming that the stress test in March 2010 constituted a "medical contraindication" to having another stress in connection with the examination, there is no evidence of METs which would warrant a rating in excess of 10 percent prior to the VA examination in March 2010.  Additionally, neither VA nor private treatment records show the existence of congestive heart failure during the pendency of the claim.  Ejection fractions have exceeded 50 percent.    

Private records from MUSC Health include the report of cardiac catheterization performed in September 2005.  At that time, a stent was placed in the proximal posterior descending artery.  No hypertrophy was noted and ejection fraction as 60 percent, noted to be normal.  

MUSC Health records also include the report of a myocardial perfusion scan performed in January 2007, due to complaints of shortness of breath and chest pain.  Images of the heart at rest and stress were normal.  The left ventricular ejection fraction was 68 percent post stress.  He achieved 11 METs.  The impression was normal myocardial perfusion scan and normal left ventricular ejection fraction.  This test which revealed a capacity of 11 METs was conducted within a year of the effective date of service connection, and was obtained based on symptoms of shortness of breath and chest pain.  Moreover, that was the only METs test conducted; the March 2010 estimate was based on the Veteran's statements of his activities, rather than a stress test.  

The Veteran was evaluated in a VA facility on September 14, 2007.  The Veteran's history included possible Agent Orange exposure and heart disease with stent placement in 2005.  He said he had been told 20 years earlier of an irregular heartbeat.  He also had been evaluated by a cardiologist, and had been found to have coronary artery disease, and a stent had been placed.  The pertinent assessment was heart dysrhythmia and coronary artery disease.  

The Veteran was seen for a VA cardiology consult in February 2008 for complaints of dizziness and lightheadedness, without shortness of breath or chest pain.  Although further studies were planned, it was noted that his dizziness did not seem to be related to anything he did and he had no postural hypotension on examination.  The cardiologist did not think that the dizziness was cardiovascular related.  When seen for a cardiology follow-up in June 2008, a history of atrial fibrillation, hypertension, and status post stent placement was noted.  He denied any chest heaviness or shortness of breath.  It was noted that no specific cardiology follow-up was needed until symptoms warranted.  In September 2008, it was noted that he had continued to have dizzy/lightheaded spells, without relief of symptoms or diagnosis after neurology, ophthalmology, and cardiology clinic evaluations.  A 24-hour monitor disclosed bradycardia.  The assessment was atrial fibrillation, with a regular rhythm that day and treatment with anti-coagulation; and coronary artery disease, asymptomatic at that time.  

The Veteran was seen at a VA facility in February 2010.  He reported recent chest discomfort/uneasiness, and well as arrhythmias, which were similar to the symptoms he had before his stent.  He was referred for a myocardial perfusion scan.  The March 2010 nuclear stress test (a myocardial perfusion scan) revealed evidence of transient cavitary dilatation of the left ventricle which may represent balanced triple vessel disease.  There were no reversible perfusion defects.  The left ventricular wall motion was normal.  The left ventricular ejection fraction was calculated to be 59 percent.  

The test was noted to be abnormal and he was referred for additional evaluation in a VA cardiology clinic in April 2010.  He said it was exactly like his pre-stent symptoms, which had resolved completely.  He had had no chest pain for years, but developed these recurrent symptoms over the last 1-2 months.  He had not taken nitroglycerin in years, but took it four times in the last several weeks.  It improved or completely eliminated his pain each time.  An electrocardiogram showed sinus bradycardia, and was otherwise normal.  A stress electrocardiogram showed no ischemic changes.  Cardiac catheterization in April 2010 disclosed coronary artery disease with hemodynamically insignificant diagonal lesion.  

That examination also revealed normal ejection fraction and there have not been any episodes of congestive heart failure.  Under the rating schedule, a 60 percent rating is assigned when there is more than one episode of acute congestive heart failure in the past year, or when a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or when there is left ventricular dysfunction with an ejection fraction of 30 percent to 50 percent.  

Thus, prior to March 9, 2010, ejection fractions were higher than 50 percent, and there was no evidence of congestive heart failure.  The METs estimate was based on the Veteran's statement that he would be unable to rake leaves, do light carpentry work, or ride a bicycle.  However, the evidence dated prior to this does not show such activity limitations, and in January 2012, an addendum to the March 2010 VA heart examination was prepared, following review of the claims file.  The examiner concluded that the Veteran's METs level was not related to his service-connected coronary artery disease, based on cardiology clinic notes.  His ejection fraction was normal, he did not have left ventricular hypertrophy or congestive heart failure.  His METs level was most likely related to his deconditioning and/or atrial fibrillation.  

Atrial fibrillation is a separate diagnosis from the service-connected coronary artery disease, and is not explicitly included as part of the service-connected disability picture, as such, although the RO identified the disability as "coronary artery disease (claimed with symptoms of dizziness, shortness of breath, and irregular heartbeats)."  However, if it is not possible to separate the effects of service-connected from nonservice-connected conditions, all symptoms must be attributed to the service-connected condition.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

The above opinion was based, in large part, on a VA cardiac clinic consult in August 2011, which did not include atrial fibrillation as a potential cause for the Veteran's dyspnea on exertion.  At that time, the Veteran complained of dyspnea on exertion after about 20-30 feet and general malaise.  He denied chest pain and palpitations.  Examination showed the extremities to be without edema.  Electrocardiogram showed a normal sinus rhythm.  The assessment was that the Veteran had coronary artery disease and atrial fibrillation.  Regarding his coronary artery disease, he was doing well from a cardiac standpoint.  He had nonobstructive disease by cardiac catheterization in January 2011.  His atrial fibrillation was noted to be "in sinus," treated with Coumadin.  Concerning his dyspnea on exertion, this continued to be his main complaint.  Echocardiogram showed normal left ventricular function, size, and pressures.  Significantly, there was no cardiac cause for dyspnea on exertion evident.  Deconditioning may be playing a role as the Veteran was minimally active, and the physician suggested that the Veteran ride a bike for exercise.  

When considered together with the January 2007 nuclear stress test findings of 11 METs, the Board finds that the evidence is against a finding of METs of between 3 and 5 prior to the date of the March 9, 2010, VA examination.  Therefore, since congestive heart failure has not been shown and ejection fractions have all been higher than 50, a rating of 60 percent is not warranted prior to March 9, 2010.  

Additionally, the Veteran's symptoms did not more closely approximate the criteria for a 30 percent rating.  There was no evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray prior to March 10, 2010.  Furthermore, the Veteran's complaints of dizziness and lightheadness have not been found to be due to cardiac causes.  

In this regard, in addition to the above, after March 9, 2010, the record includes the report of a stress test conducted in June 2011, which lasted for 39 seconds, achieved stage 1 and METs of 2.10.  The test was stopped due to lightheadedness and dyspnea.  However, the interpretation was of a suboptimal test, low exercise tolerance, symptomatically negative, and electrically indeterminant due to the target heart rate not being achieved.  The test was not deemed to be valid.  Further, the heart size was normal, per chest X-ray, and the ejection fraction was greater than 50 percent.  

In August 2011, it was noted that dyspnea on exertion continued to be the Veteran's main complaint.  However, echocardiogram showed normal LV function, size, and pressures, and the physician noted that no cardiac cause for dyspnea on exertion was evident.  It was thought that deconditioning may be playing a role, as he was minimally active, and it was suggested that he ride a bike for exercise as it is easy on the joints. 

Based on the foregoing, a rating in excess of 10 percent is not warranted prior to March 9, 2010.  Ejection fractions were greater than 50 during this time period.  There was no evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray prior to that date.  Complaints of dyspnea, fatigue, dizziness, or syncope have not been found to have a cardiac origin.  METs testing was not conducted during this period, but in January 2007, a stress test found METs of 11.  The estimate of METs of 3-4 on March 9, 2010, was based on the Veteran's statement of his activities, including an inability to ride a bicycle, when subsequently, after an invalid stress test in 2011, the Veteran's dyspnea on exertion was thought be related to deconditioning, and exercise, specifically bicycle riding, was recommended. 

In reaching this determination, the Board is mindful that all reasonable doubt is to be resolved in the Veteran's favor.  However, the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Finally, in exceptional cases where schedular ratings are found to be inadequate, consideration of whether to refer for an extraschedular rating is made.  38 C.F.R. § 3.321(b)(1).  The Board finds that the Veteran's coronary artery disease is contemplated by the rating schedule, which provides for higher evaluations for such disorder.  The evidence of record does not support limitation of activities, beyond that contemplated by the schedular evaluation in effect, due to service-connected heart disease.  All of the Veteran's symptomatology associated with his coronary artery disease has been taken into account in the current assigned rating.  As such, the schedular criteria are considered to be adequate; and because this is the case, it is not necessary to proceed to a discussion of whether the exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms," such as "marked interference with employment" and "frequent periods of hospitalization."  Thun v. Peake, 22 Vet. App. 111 (2008).  


ORDER

Entitlement to an earlier effective date of September 14, 2007, but no earlier, for the grant of service connection and award of compensation for coronary artery disease is granted.  

Entitlement to an evaluation in excess of 10 percent for coronary artery disease prior to March 9, 2010, to include to an effective date prior to that date for the grant of a 60 percent rating for coronary artery disease, is denied.


REMAND

In certain circumstances, a claim for TDIU can be inferred as part of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, a claim for a TDIU rating, as well as for service connection for PTSD, was denied by the RO in August 2008, and the Veteran perfected an appeal with respect to both issues in July 2010.  In the substantive appeal, he requested a Board videoconference hearing.  

However, in a November 2010 rating decision, the RO granted service connection for PTSD, with a 100 percent rating assigned, effective November 15, 2007.  The RO's notice of this decision informed the Veteran that the grant of a 100 percent rating for PTSD rendered his TDIU claim moot.  Therefore, no further action as taken on the appeal.  The Veteran filed another claim for a TDIU rating in October 2014, and in an April 2015 rating decision, the Veteran was informed that because he was in receipt of a schedular 100 percent evaluation, entitlement to individual unemployability is considered moot, and would not be addressed.  

Nevertheless, the United States Court of Appeals for Veterans Claims (Court) has held that the receipt of a 100 percent schedular disability evaluation for a service-connected disability or disabilities does not necessarily moot the issue of entitlement to a TDIU.  Bradley v. Peake, 22 Vet. App. 280, 293-294 (2008).  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, Bradley recognized that a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation under 38 U.S.C.A. § 1114(s) (2014).  Bradley, 22 Vet. App. at 293-94.  

In this case, the Veteran is already in receipt of special monthly compensation under 38 U.S.C.A. § 1114(s), effective March 9, 2010, based on the 100 percent rating for PTSD, and the separate 60 percent combined rating for coronary artery disease and tinnitus.  Although in his October 2014 claim for a TDIU rating, the Veteran said he had stopped working in 2007, records from Social Security Administration (SSA), as well as his earlier TDIU claims, reflect that he remained gainfully employed until January 24, 2008.  Thus, the question of whether the Veteran is entitled to a TDIU rating for the period from January 24, 2008, to March 9, 2010, based solely on his service-connected coronary artery disease, must be addressed by the RO.  In this regard, the single disability rated totally disabled must be "separate and distinct," "involving different anatomical segments or bodily systems" from the additional service-connected disability or disabilities rated independently at 60 percent or higher for SMC under 38 U.S.C.A. § 1114(s).  38 C.F.R. § 3.350(i) (2014).  

For the period from January 24, 2008, to March 9, 2010, the Veteran's service-connected disabilities are PTSD, rated 100 percent disabling; coronary artery disease, rated 10 percent disabling; and tinnitus, rated 10 percent disabling.  Under the current grant of SMC, effective March 9, 2010, the Veteran's PTSD is the disability rated totally disabled, while the coronary artery disease is the additional disability rated 60 percent or higher.  Since the coronary artery disease and tinnitus do not combine to a rating of 60 percent or higher prior to March 9, 2010, for that period, the PTSD (rated 100 percent disabling) and tinnitus would have to satisfy the requirement of the disability rated 60 percent or more, and the coronary artery disease, alone, would have to render the Veteran unemployable, in order for SMC for that period.  See Buie, Bradley, supra.  This aspect of the claim must be adjudicated by the RO in the first instance.  

Accordingly, the case is REMANDED for the following action:

Schedule for Board videoconference hearing concerning the issue of entitlement to a TDIU rating.  That issue remains on appeal, for the limited purpose of determining whether a TDIU rating, based solely on service-connected coronary artery disease, is warranted for the period from January 24, 2008, to March 9, 2010, for the purpose of determining whether the Veteran is entitled to SMC under 38 U.S.C.A. § 1114(s) for that period.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


